      Case 4:19-cv-00395 Document 1 Filed in TXSD on 02/05/19 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
DOUGLAS R. NEWHOUSE,              §
Plaintiff                         §
                                  §
                                  §
V.                                § Civil Action 4:19-cv-395
                                  §
                                  §
DISH NETWORK L.L.C.,              §
Defendant                         § Jury Trial Requested

                                    ORIGINAL COMPLAINT

1.     This action for Employment Discrimination arises under Title VII of the Civil Rights Act

of 1964 for Employment Discrimination. Jurisdiction is conferred by Title 42 of the United

States Code, section 2000e-5.

2.     This action for Employment Discrimination arises under Title 42 of the United States

Code, section 1981. Jurisdiction is conferred by Title 28 U.S.C. Section 1331.

3.     This Texas state action for Employment Discrimination arises under Chapter 21 of the

Texas Labor Code. Supplemental Jurisdiction is conferred by 28 U.S.C. Section 1367.

4.     Venue is proper in this district under 28 section 1391 because a substantial part of the

events or omissions giving rise to all claims occurred in this district.

                                               Parties

5.     The plaintiff is Douglas R. Newhouse, who is a resident of Harris County.

6.     The defendant is DISH Network L.L.C., a foreign corporation organized and existing

under the laws of the State of Colorado, whose principal office is located at 9601 South Meridian

Blvd., Englewood, Colorado 80112, Arapahoe County.




                                                                                        Page 1 of 7
ORIGINAL COMPLAINT
       Case 4:19-cv-00395 Document 1 Filed in TXSD on 02/05/19 Page 2 of 7



7.      In addition, Defendant is authorized to do business in Texas, has an office in Texas, and

employs Texas residents at this local office. The local office is where a substantial part of the

events and/or omissions occurred. The local office location is Harris County.

8.      The defendant may be served with process by serving its registered agent for service of

process, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, at

211 E. 7th Street, Suite 620, Austin, TX 78701-3218, Travis County.

                                                     Facts

9.      The charge was filed with the Equal Employment Opportunity Commission within the

180 day time period of the incidents giving rise to this action.

10.     On November 6, 2018, the Equal Employment Opportunity Commission mailed notice of

Plaintiff’s right to sue letter to Plaintiff. This action has been filed within the 90 day window of

Plaintiff’s receipt of notice of his right to sue.

11.     Plaintiff, Douglas Newhouse, is a member of a protected class. He is a racial minority,

African American.

12.     Plaintiff was hired by Defendant in the 1st or 2nd quarter of 2017.

13.     He was hired for the job of Cable Technician. No experience was required for this

position. New employees that were hired for this position were to undergo a training program for

the duration of a month. Plaintiff completed this program upon being hired by Defendant.

14.     During his employment with Defendant, Plaintiff was never disciplined or written up for

his employment performance.

15.     During the month of June of 2018, Plaintiff was assigned to perform job duties in

Oklahoma for a duration of two weeks. He was given a company vehicle to drive to Oklahoma

for his assignment.



                                                                                           Page 2 of 7
ORIGINAL COMPLAINT
      Case 4:19-cv-00395 Document 1 Filed in TXSD on 02/05/19 Page 3 of 7



16.    Another employee of Hispanic ethnicity by the name of Jaime Alejandro (Plaintiff is

unsure of the exact name but believes this name to be correct), was assigned to perform job

duties in Oklahoma with Plaintiff. The two employees were to make the trip to Oklahoma

together in separate vehicles given to them by Defendant. Mr. Alejandro was given his own

separate vehicle to drive to Oklahoma with Plaintiff.

17.    While in Oklahoma, Plaintiff used his company vehicle to drive to a night club during the

evening, after work hours. His co-worker, Mr. Alejandro, accompanied Plaintiff to the club in

the vehicle that was given to Plaintiff by Defendant.

18.    The next evening, after work hours, or shortly after while still in Oklahoma, Mr.

Alejandro used the vehicle that was given to him by Defendant to drive to another night club.

Plaintiff accompanied Mr. Alejandro on the trip to the club that night.

19.    According to Plaintiff, Mr. Alejandro had used company vehicles before with non-black

employees, to drive to night clubs when out of town on assignment before making this trip to

Oklahoma.

20.    Defendant was aware of the unauthorized vehicle use by both employees. Upon returning

to Houston, Texas from the out of town assignment, Defendant disciplined both employees.

21.    Defendant merely gave Mr. Alejandro a warning for the unauthorized vehicle use.

However, even though Plaintiff had been employed with Defendant for a longer period of time

than Mr. Alejandro had been employed with Defendant, Defendant terminated Plaintiff’s

employment for the unauthorized use. The termination occurred in July of 2018.

22.    Two weeks later, Plaintiff called Mr. Alejandro to inquire about Mr. Alejandro’s

employment status with Defendant. Mr. Alejandro was still employed with Defendant. He was

not terminated for the unauthorized vehicle use.



                                                                                       Page 3 of 7
ORIGINAL COMPLAINT
      Case 4:19-cv-00395 Document 1 Filed in TXSD on 02/05/19 Page 4 of 7



                                    Count I. - § 1981 Violation

23.    Title 42 Section 1981 confers the same right on all American citizens to make and

enforce contracts as is enjoyed by white citizens.

24.    Plaintiff is not a white citizen, but a black one.

25.    Plaintiff had an existing contract with Defendant that was terminated due to Plaintiff’s

race. While it is true that he likely broke policy for his unauthorized use of the company vehicle,

his co-worker committed the same act. Yet, while Mr. Alejandro was given a warning, Plaintiff

was fired. The distinguishing factor was Plaintiff’s race.

26.    Plaintiff was not allowed to continue his contractual obligation or enforce his contractual

rights in the same manner Mr. Alejandro was allowed to continue his contract and enforce his

contractual rights with Defendant. This difference was due to Plaintiff’s race, as there were no

other distinguishing factors that contributed to this difference.

27.    As a result of Defendant’s violation, Plaintiff has suffered the following injuries:

               a. mental anguish past and future

               b. humiliation past and future

               c. lost wages past and future

               d. inconvenience past and future

               e. lost opportunity past and future

               f. loss of enjoyment of life past and future

               g. harm to professional reputation past and future

28.    Plaintiff seeks punitive damages in an amount to properly penalize Defendant for its

misconduct and to deter such wrong doing in the future. Defendant impeded Plaintiff’s ability to

make or enforce contracts with malice or reckless indifference.



                                                                                         Page 4 of 7
ORIGINAL COMPLAINT
      Case 4:19-cv-00395 Document 1 Filed in TXSD on 02/05/19 Page 5 of 7



         Count II. – Title VII Disparate Treatment Based on Racial Discrimination

29.    Plaintiff was employed with Defendant and was terminated due to Plaintiff’s race. While

it is true that he likely broke policy for his unauthorized use of the company vehicle, his co-

worker committed the same act. Yet, while Mr. Alejandro was given a warning, Plaintiff was

fired. The distinguishing factor was Plaintiff’s race.

30.    Plaintiff was not allowed to continue his employment with Defendant. However, Mr.

Alejandro was allowed to continue his employment with Defendant. This difference was due to

Plaintiff’s race, as there were no other distinguishing factors that contributed to this difference.

31.    As a result of Defendant’s violation, Plaintiff has suffered the following injuries:

               a. mental anguish past and future

               b. humiliation past and future

               c. lost wages past and future

               d. inconvenience past and future

               e. lost opportunity past and future

               f. loss of enjoyment of life past and future

               g. harm to professional reputation past and future

32.    Plaintiff seeks punitive damages in an amount to properly penalize Defendant for its

misconduct and to deter such wrong doing in the future. Defendant terminated Plaintiff with

malice or reckless indifference due to his race.

           Count III – Employment Discrimination under the Texas Labor Code

33.    Plaintiff was employed with Defendant and was terminated due to Plaintiff’s race. While

it is true that he likely broke policy for his unauthorized use of the company vehicle, his co-




                                                                                           Page 5 of 7
ORIGINAL COMPLAINT
        Case 4:19-cv-00395 Document 1 Filed in TXSD on 02/05/19 Page 6 of 7



worker committed the same act. Yet, while Mr. Alejandro was given a warning, Plaintiff was

fired. The distinguishing factor was Plaintiff’s race.

34.     Plaintiff was not allowed to continue his employment with Defendant. However, Mr.

Alejandro was allowed to continue his employment with Defendant. This difference was due to

Plaintiff’s race, as there were no other distinguishing factors that contributed to this difference.

35.     As a result of Defendant’s violation, Plaintiff has suffered the following injuries:

               a. mental anguish past and future

               b. humiliation past and future

               c. lost wages past and future

               d. inconvenience past and future

               e. lost opportunity past and future

               f. loss of enjoyment of life past and future

               g. harm to professional reputation past and future

36.     Under Texas Civil Practice & Remedies Code section 41.003, Plaintiff seeks exemplary

damages in an amount to properly penalize Defendant for its misconduct and to deter such wrong

doing in the future. Defendant terminated Plaintiff with malice or gross negligence due to his

race.

                                          Jury Demand

37.     Plaintiff, Douglas R. Newhouse, demands a trial by jury on all issues triable as of right

by a jury.




                                                                                           Page 6 of 7
ORIGINAL COMPLAINT
      Case 4:19-cv-00395 Document 1 Filed in TXSD on 02/05/19 Page 7 of 7



                                            PRAYER

38.    Plaintiff respectfully prays that the Court award judgment in favor of Plaintiff for

violation of Plaintiff’s rights under Title 42 § 1981, Title VII of the Civil Rights Act of 1964,

Title 42 ¶ 2000e-5, and Texas Labor Code Chapter 21 and that the Court award the following:

               a. actual and consequential damages, plus interest

               b. punitive/exemplary damages

               c. attorney’s fees and costs of court

               d. all other relief that justice may require



                                               Respectfully submitted,


                                               The Bozeman Law Firm


                                               /s/ Marc Anson Bozeman
                                               Attorney-In-Charge
                                               Texas State Bar No. 24057044
                                               Federal Bar No. 1533462
                                               9950 Westpark Drive, Suite 320
                                               Houston, Texas 77063
                                               Telephone: (832) 741-7950
                                               mb@bozemanlitigation.com

                                               ATTORNEY FOR PLAINTIFF
                                               DOUGLAS R. NEWHOUSE




                                                                                          Page 7 of 7
ORIGINAL COMPLAINT
